Citation Nr: 1009115	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  07-30 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for dermatitis of the 
hands, feet, and groin, to include as secondary to the 
service-connected seborrhea of the scalp and face.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from October 1972 to October 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the Veteran's claim.

Procedural history

In a December 2006 rating decision, the RO granted service 
connection for seborrhea of the scalp and face.  

In January 2007, the RO received the Veteran's claim of 
entitlement to service connection for dermatitis of the 
hands, feet, and groin.  In February 2007, the RO received 
the Veteran's claim of entitlement to service connection for 
dermatitis of the hands, feet, and groin, to include as 
secondary to seborrhea of the scalp and face.  In the above-
referenced August 2007 rating decision, the RO denied 
entitlement to service connection for dermatitis of the 
hands, feet, and groin.  The Veteran disagreed with the 
denial of the claim, and perfected his appeal by filing a 
timely substantive appeal [VA Form 9] in February 2008. 

In July 2009, the Board remanded the Veteran's claim of 
entitlement to service connection for dermatitis of the 
hands, feet, and groin, to include as secondary to the 
service-connected seborrhea of the scalp and face.  The 
agency of original jurisdiction (AOJ) continued the previous 
denial in a November 2009 supplemental statement of the case 
(SSOC).  The Veteran's VA claims folder has been returned to 
the Board for further appellate proceedings.



Issues not currently on appeal

In an April 2008 rating decision, the RO denied the Veteran 
service connection for bilateral hearing loss and tinnitus.  
As evidenced by the claims folder, the Veteran did not 
express disagreement with the denial as to either of these 
claims.  Accordingly, these issues are not in appellate 
status and will be discussed no further herein.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

The July 2009 Board decision also denied the Veteran's claim 
of entitlement to an earlier effective date prior to February 
28, 2006 for the award of service connection for seborrhea of 
the scalp and face.  To the Board's knowledge, no appeal was 
taken.  The Board's decision is final, and that issue will be 
addressed no further herein.  See 38 C.F.R. § 20.1100 (2009). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims held that 
compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.

The Board's July 2009 remand requested that a VA examination 
and medical nexus opinion be obtained as to the nature and 
etiology of the Veteran's currently diagnosed dermatitis of 
the hands, feet, and groin.  The examiner was asked to 
determine whether:

1) For each disorder identified, is at least as likely 
as not that the disability originated during the 
Veteran's active service;

2) For each diagnosed disorder, indicate whether it is 
at least as likely as not that any current disorder(s) 
are otherwise related to his currently-service-connected 
seborrhea; and

3) For each disorder identified, address whether it at 
least as likely as not that the disorder has been 
aggravated as a result of the Veteran's service-
connected seborrhea.

Moreover, the examiner was requested to specifically note a 
review of all prior VA examinations, as well as a medical 
treatise received by VA in July 2008, which suggested a 
finding that seborrhic dermatitis can affect other parts of 
the body, such as the face and chest, arms, legs, and groin. 
Further, a rationale for any opinion expressed was to have 
been provided.

Although the Veteran was scheduled for a VA examination in 
September 2009, and the VA examiner rendered a conclusion as 
to whether the Veteran's dermatitis of the hands, feet, and 
groin were related to the Veteran's military service, to 
include the service-connected seborrhea, the VA examiner 
failed to specifically note a review of the medical treatise 
received by VA in July 2008.  Additionally, the VA examiner 
failed to offer a rationale as to his conclusion that the 
Veteran's diagnosed eczema of the hands was not at least as 
likely as not related to his service-connected seborrhea.  

Because the September 2009 VA examiner did not fully comply 
with the Board's remand instructions in the July 2009 
decision, an additional medical opinion addressing the issue 
of entitlement to service connection for dermatitis of the 
hands, feet, and groin, to include as secondary to the 
service-connected seborrhea of the scalp and face, is needed.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2009) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should arrange for a 
physician to review the Veteran's 
claims folder and, with respect to the 
Veteran's diagnosed skin disorders of 
the hands, feet, and groin, render an 
opinion as to the following:

a)  For each disorder identified, 
is at least as likely as not that 
the disability originated during 
the Veteran's active service;

b)   For each diagnosed disorder, 
indicate whether it is at least as 
likely as not that any current 
disorder(s) are otherwise related 
to his currently-service-connected 
seborrhea; and 
        
c)  For each disorder identified, 
address whether it at least as 
likely as not that the disorder 
has been aggravated as a result of 
the Veteran's service-connected 
seborrhea.

The examiner should indicate in his/his 
report whether or not the claims file 
was reviewed.  The physician should 
specifically note a review of all prior 
VA examinations, as well as the medical 
treatise received by VA in July 2008 
and include a discussion of the 
relevance, if any, that the treatise 
has on the issue of service connection.  

A rationale for all opinion expressed 
should be provided.  If the physician 
determines that an examination of the 
Veteran is necessary, an examination 
should be scheduled.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

2.	After completing the above action, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated. If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After the 
Veteran has had an adequate opportunity 
to respond, the appeal should be 
returned to the Board for appellate 
review.
 
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious 
treatment.  The law requires that all 
claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


